Title: From Thomas Jefferson to John Harvie, 6 May 1798
From: Jefferson, Thomas
To: Harvie, John


          
            Dear Sir
            Philadelphia May 6. 98.
          
          Mr. Short has an interest in some Green sea lands, which I think he derived from you. he has written to me to attend to them, but has given me no information respecting them. I must therefore take the liberty of asking you to inform me, where they lie, how much there is of them, what is the state of the title, whether he is a sole or joint holder with others & whom, whether they are laid off, taxes due or paid, and whatever other information you can give me relative to the subject will be thankfully recieved. I shall still be here two or three weeks (for Congress expect to rise within that time) so that if you can favor me with an immediate answer I may recieve it here. I am with great esteem & respect Dear Sir
          Your friend & servt
          
            Th: Jefferson
          
        